3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because the claim sets forth that the compressed configuration includes the coupler detached from the cover but it is not clear whether this includes the detachment of the coupling function or the actual separation of the coupler from the cover such that, for example, strip 42 is removed from the cover. Due to there being minimal support for the latter, the claim will be examined pursuant to the former interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1481363 to Hall.
Regarding claim 1, Hall discloses a wheel guard comprising: a cover 14 having a cone shape (as evident from Fig. 2 with apex 19) with an outer surface (as evident from Fig. 2), an inner surface (as evident from Fig. 2), a top end (end with 19), a bottom rim (end opposite 19), a first terminal edge 15 running from the top end to the bottom rim, and a second terminal edge 16 opposite the first terminal edge and running from the top end to the bottom rim; and a coupler 22 configured to releasably couple the first terminal edge to a plurality of different radial points of the cover, thereby adjusting a diameter of the bottom rim (as evident from Fig. 2, 3; also see pg. 1, lines 91-100).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9140525 to Yakoub.

Regarding claim 1, Yakoub discloses a wheel guard comprising: a cover 2 having a cone shape (col. 7, lines 19-21) with an outer surface (as evident from Fig. 3), an inner surface (as evident from Fig. 3), a top end (inner radial end), a bottom rim (outer radial end), a first terminal edge (edge with 17 as shown in Fig. 1) running from the top end to the bottom rim (as evident from Fig. 1), and a second terminal edge (edge with 18 as shown in Fig. 1) opposite the first terminal edge and running from the top end to the bottom rim (as evident from Fig. 1); and a coupler 17 configured to releasably couple the first terminal edge to a plurality of different radial points of the cover (e.g. see Fig. 16), thereby adjusting a diameter of the bottom rim (adjusting as from when 17 is not engaged with 18 with a lesser diameter to being engaged with an increased diameter).

Regarding claim 2, Yakoub discloses the wheel guard of claim 1, further comprising a handle 9 releasably coupled to the top end (see col. 5, lines 32-36).

Regarding claim 3, Yakoub discloses the wheel guard of claim 2, wherein the top end comprises a top rim defining an opening (e.g. one of the openings for receiving 5/5’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US Patent 4792191 to Farmer.
Regarding claim 5, as best understood, Hall does not disclose a folded configuration as set forth in the claim. Farmer discloses such (see Fig. 1 with fold lines 20 and Fig. 3 showing a compressed configuration). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the size of the Hall device therefore making such more portable and reducing storage capacity requirements. 
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of US Patent 6485106 to Hermansen et al. (“Hermansen”).
Regarding claim 6, Hall discloses the guard of claim 1 and an attachment by connectors 22 but not by a hook and loop design. Hermansen discloses such with 42 being the first and 44 being the second hook and loop attachment (see Fig. 5A). It would have been obvious to one of ordinary skill in 44 substituted for connectors 22) yielding the predictable purpose of maintaining a releasable connection of connecting components. 

Regarding claim 7, Hall in view of Hermansen discloses the guard of claim 6 wherein each attachment has a circumferentially extending length (as evident from Fig. 5A of Hermansen). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 6. 

Regarding claim 8, Hall in view of Hermansen discloses the guard of claim 7 further including radial markings on the outer surface (see Fig. 5A of Hermansen). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of simplifying the process of adjusting the guard to a different sized wheel and therefore eliminating the requirement for additional tools such as a measuring device. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Yakoub does not disclose inner and outer couplers disposed against an inner surface of the cover and over the cover respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617